Citation Nr: 1643201	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for service-connected acute meniscal tear with osteoarthritis of the right knee. 

2.   Entitlement to an initial compensable rating for service-connected right knee laxity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1983 to July 1983, June 1984 to October 1984, June 1986 to June 1990, March 1998 to April 1998, January 2005 to April 2006, and June 2009 to July 2010.

These matters come before the Board of Veterans' Appeals (Board) from February 2011 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board notes that the Veteran was scheduled for a May 2013 hearing via videoconference; however, in a May 2013 written statement he withdrew his hearing request.  Therefore, these issues are properly before the Board.  38 C.F.R. § 20.704(e). 

The issue of entitlement to a temporary total rating following right knee surgery for pigmented villnodular tenosynovitis has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand of the claims on appeal is necessary in order to ensure that there is a complete record upon which to decide the claims and to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was last provided a VA examination in September 2010 and an addendum opinion was obtained in May 2014 for the Veteran's service-connected right knee. 

On VA examination in September 2010, the Veteran described constant mild pain when on his feet, approximately a 2 on a scale of 10.  He denied any rest pain but reported that a couple of times a month he experienced flare-ups of 5/10 pain which lasted a few minutes.  He reported that stairs and walking caused the flares and sitting down helped to relieve the pain.  With flare-ups, the Veteran described increased pain, weakness and fatigue but no change in range of motion or incoordination and no locking or giving way.  On examination, the Veteran had flexion to 125 degrees with sensation of tightness but no pain, and extension to 0 degrees with no pain.  Repetitive motion did not change his symptoms, and varus, valgus, anterior and posterior drawer and McMurray testing were normal.  The examiner noted that the joint was stable with no effusion, tenderness or deformity but the Veteran did experience crepitus.  The diagnosis was right knee meniscal tear and osteoarthritis.

In a May 2014 addendum opinion, the examiner indicated that an opinion could not be rendered in regard to change in functional ability with repetitive use "over a period of time" or during a "flare-up", because the examiner would need to be present on these occasions to objectively measure any change from baseline functioning as noted and documented on the current C&P examination.  

Subsequent to the examination and addendum, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  Additionally, there were no range of motion measurements of the opposite undamaged joint performed.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current right knee pathology.  The electronic record, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right knee disability.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached. 

2.   After completion of the above, the AOJ should readjudicate the claims on appeal.  To the extent this does not result in a complete grant of all benefits sought in connection with these claims, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case (SSOC).  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


